DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 9 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 / Species 1B / Species X, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant attempts to differentiate the claimed invention over the obvious combination of  Calvo as modified by Osadchyy in stating that Calvo’s failure modes and Specific Recovery Modes match one-to-one, while the instant claims require the machine-learned model to be based on a neural network that changes the output action depending on weighted results rather than a one-to-one matching of failure state information and the action” (page 7 of remarks).
	However, please note that Calvo’s model neither requires nor suggest a one-to-one matching of failure state information to the recovery action.  Rather, Calvo desires a dynamic selection of servicing based on both current and historical information (see e.g. col. 21) by which each acquisition of new failure information may be treated using an appropriate recovery action(s).  As such, it is not clear how the use of the claimed neural network would preclude the 
	Moreover, newly discovered Khan teaches that such machine-learned models may provide more intelligent output by using a neural network that adjusts weights of a plurality of input data from an input layer to an intermediate layer, and outputs an action from an output layer based on the weighted results.  Please see the obviousness rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. (US 6447091 B1) in view of Osadchyy et al. (US 2018/0345703 A1) and Khan (US 5448681).
Regarding claim 1:
	Calvo et al. disclose an information processing apparatus comprising:
	a storage (ROM) that stores a model (the “pattern recognition algorithm”) in which, according to a data set (contents of the database: col. 19, line 40 – col. 20, line 4) in which failure state information (results of drop detection: col. 19, lines 19-39) about a print head, use 
	an accepting section (of controller 30) that accepts the failure state information about the print head (e.g. at step 1030: Fig. 10) and the use environment information (e.g. at step 1920: Fig. 19); and
	a processor (microprocessor 30) that suggests an action matching the failure according to the machine-learned model and to the failure state information and the use environment information that were accepted (col. 34, lines 20-65 & TABLE 2 & Figs. 19-22).
	Calvo et al. do not expressly disclose that the model is a machine-learned model.
	However, Osadchyy et al. teach the equivalence of using pattern-recognition algorithms and machine learned algorithms in producing actionable information with a training data set (paragraph 47).
	Further, Khan teaches an intelligent control system with improved reinforcement learning that uses a machine-learned model based on a neural network (network 102: Fig. 8A) by adjusting weights of a plurality of input data from an input layer (114) to an intermediate layer (116: col. 6, lines 20-36), and outputs the action from an output layer (118) based on a weighted result (col. 6, lines 20-36 & Figs. 7-8).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to use a machine-learned model in place of Calvo et al.’s pattern recognition model, so as to achieve the predictable result of suggesting an action matching the failure.  It would have been further obvious, then, to utilize a machine-learned model such as that taught by Khan, which uses improved reinforcement learning.
Regarding claim 3:
	Calvo et al.’s modified apparatus comprises all the limitations of claim 1, and Calvo et al. also disclose that the use environment information includes information related to a print medium (at least the “media type” parameter in the database: col. 19, lines 20-65).
Regarding claims 4-5:
Calvo et al.’s modified apparatus comprises all the limitations of claim 1, but does not expressly disclose that the apparatus comprises a sensor that detects the environment information.
However, Calvo et al. do also disclose that the use environment information includes information regarding environmental conditions at the time of drop detection (e.g. the temperature and/or humidity parameters: col. 19, lines 40-66).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a sensor in Calvo et al.’s modified apparatus, for the purpose of sensing the environmental conditions at the time of drop detection.
Regarding claim 6:
	Calvo et al.’s modified apparatus comprises all the limitations of claim 1, and Calvo et al. also disclose that the use environment information includes print setting information (at least the “carriage speed” parameter in the database: col. 19, lines 20-65).
Regarding claim 8:
Calvo et al.’s modified apparatus comprises all the limitations of claim 1, and Calvo et al. also disclose that the processor recommends cleaning of the print head or replacement of the print head as the action (the recommended procedures are identified by TABLE 2, and the specifics of each procedure is laid out in cols. 36-37).
Regarding claim 10:
Calvo et al.’s modified apparatus comprises all the limitations of claim 1, and Calvo et al. also disclose that the information processing apparatus is comprised in a printing apparatus along with the print head (Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853